t c memo united_states tax_court lone star life_insurance_company petitioner v commissioner of internal revenue respondent docket nos filed date eleftherios peter baker for petitioner avery cousins iii and anthony s gasaway for respondent memorandum opinion panuthos chief special_trial_judge the case assigned docket no is before the court on respondent's motion for partial summary_judgment and petitioner's cross-motion for summary_judgment the issue to be decided is whether the period of limitations expired prior to the issuance of the notice_of_deficiency the case assigned docket no is before the court on petitioner's motion to dismiss for lack of jurisdiction on the ground that the notice_of_deficiency underlying the petition constitutes an improper second notice_of_deficiency under sec_6212 background2 during the taxable years through lone star life_insurance co was a wholly owned subsidiary of hibiscus life_insurance co hibiscus hibiscus timely filed consolidated federal_income_tax returns forms 1120l pursuant to sec_1501 for the taxable years and on date date date and date respectively during the years in issue hibiscus and petitioner shared common corporate officers as well as the same mailing address in particular jerry marshall served as controller for hibiscus and vice president and controller for petitioner while gary powers served as treasurer for hibiscus and vice president finance and treasurer for petitioner revenue_agent anita kate barrett conducted an examination of hibiscus' consolidated tax returns for the taxable years unless otherwise indicated all section references are to the internal_revenue_code as amended rule references are to the tax_court rules_of_practice and procedure the following is a summary of the relevant facts that do not appear to be in dispute they are stated solely for purposes of deciding the pending motion and are not findings_of_fact for these cases during the years in issue petitioner was hibiscus' sole subsidiary through to determine whether it was appropriate to include petitioner within the hibiscus consolidated_group hibiscus and petitioner have consistently argued throughout the examination period and in these proceedings that petitioner was properly included in the hibiscus consolidated_group during the years in issue form sec_872 in date during the course of the examination revenue_agent barrett requested that hibiscus and petitioner execute separate form sec_872 consent to extend the time to assess tax for the taxable_year however petitioner's representatives refused to execute a separate form_872 out of concern that respondent might attempt to use the document as evidence that petitioner should not be included in the hibiscus consolidated_group instead hibiscus' representatives executed a series of form sec_872 that served to extend the period of assessment for the years in issue to date each of the form sec_872 in question identifies the taxpayer as hibiscus life_insurance co and subsidiary the following schedule shows the taxable_year the date executed and the expiration date for each of the form sec_872 executed on behalf of hibiscus year date executed expiration date forms on date gary powers executed form_2848 power_of_attorney and declaration of representative identifying the taxpayer as hibiscus life_insurance co subsidiary and appointing david l veeder and john k cassil as hibiscus' attorneys in fact for the taxable years and on date gary powers executed separate forms for hibiscus and petitioner appointing messrs veeder and cassil as hibiscus' and petitioner's attorneys in fact for the taxable_year on date gary powers executed form_2848 identifying the taxpayer as hibiscus life_insurance co subsidiary appointing messrs veeder and cassil as hibiscus' attorneys in fact for the taxable_year 30-day letters on date the district_director issued separate day letters to hibiscus and petitioner along with separate revenue_agent reports rar's proposing adjustments to their respective tax_liabilities for and on the ground that hibiscus and petitioner were not entitled to file gary powers executed the form sec_872 that were executed on date and date and david l veeder executed the remainder gary powers testified at the hearing of this matter that in executing the form sec_872 he intended to extend the period of limitations for the hibiscus consolidated_group consolidated tax returns for the years through on or about the same date the district_director issued separate 30-day letters and rar's to hibiscus and petitioner proposing similar adjustments to their respective tax_liabilities for the rar's included computations reflecting each entity's corrected taxable_income for each of the years in issue computed on a separate tax_return basis in particular respondent proposed to determine overpayments with respect to hibiscus' separate tax_liabilities for through and deficiencies with respect to petitioner's separate tax_liabilities for the same periods hibiscus and petitioner filed a joint administrative protest with respect to the proposed adjustments first notice_of_deficiency on date respondent issued a notice_of_deficiency to petitioner determining deficiencies in its federal income taxes for the years and in the amounts as follows year deficiency dollar_figure big_number big_number big_number the notice_of_deficiency includes an explanation of adjustments which states in pertinent part it is determined that hibiscus life_insurance_company does not qualify as an insurance_company under sec_816 because not more than half of its business during the years in question was the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies accordingly lone star life_insurance_company and hibiscus life_insurance_company may not file consolidated_returns it is determined that reinsurance agreements between hibiscus life_insurance_company and lone star life_insurance_company have significant tax_avoidance effect this effect is eliminated by disallowing hibiscus's reserves associated with the reinsurance agreements pursuant to sec_845 as a result of the disallowance hibiscus has no reserves and fails to qualify as an insurance_company under sec_816 accordingly lone star life_insurance_company and hibiscus life_insurance_company may not file consolidated_returns prior to date hibiscus received constructive and actual notice of the notice_of_deficiency issued to petitioner petitioner filed a timely petition for redetermination with the court contesting the notice_of_deficiency the petition includes an allegation that the notice_of_deficiency was issued to petitioner after the expiration of the period of limitations respondent filed an answer to the petition denying that the period of limitations had expired in this case by virtue of the form sec_872 that revenue_agent barrett obtained during the examination petitioner in turn filed a reply to respondent's answer asserting that as a consequence of respondent's direct dealing with petitioner during the examination process the form sec_872 executed by hibiscus were ineffective to extend the period of limitations applicable to petitioner as indicated the parties' at the time the petition was filed petitioner maintained its principal_place_of_business at dallas texas dispute respecting the applicability of the period of limitations is the subject of the parties' cross-motions for summary_judgment filed in docket no second notice_of_deficiency by letter dated date respondent notified hibiscus that respondent would deal directly with petitioner respecting the latter's tax_liabilities for the years and in addition on date respondent issued a further notice_of_deficiency to petitioner determining deficiencies in petitioner's federal income taxes for the years and in the amounts as follows year deficiency dollar_figure big_number big_number petitioner filed a timely petition for redetermination assigned docket no with respect to the second notice_of_deficiency shortly thereafter however petitioner filed a motion to dismiss for lack of jurisdiction asserting that the date notice_of_deficiency constitutes an improper second notice under sec_6212 respondent filed a response to petitioner's motion to dismiss stating that the date notice_of_deficiency was issued as a protective measure out of concern that the court might hold the date notice_of_deficiency to be invalid on the basis of respondent's failure to provide hibiscus with advance formal notice that respondent had elected to treat petitioner as having separate filing_status the parties' motions were called for hearing at the court's motions session in washington d c counsel for both parties appeared at the hearing and presented argument with respect to the pending motions subsequent to the hearing petitioner filed a further written_statement with the court to which respondent filed a response discussion period of limitations summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 respondent cites ini inc v commissioner tcmemo_1995_112 affd without published opinion 107_f3d_27 11th cir as the cause for concern on this point 85_tc_527 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 sec_6501 sets forth the general_rule that an income_tax must be assessed within years after the tax_return for the particular year is filed 101_tc_374 affd without published opinion 40_f3d_385 5th cir however sec_6501 provides that the taxpayer and the commissioner may consent in writing to extend the normal 3-year period of limitations on assessment and that the tax may be assessed anytime prior to the expiration of the period agreed upon the bar of the period of limitations on assessment is an affirmative defense and the party raising it is required to specifically plead the bar and to carry the ultimate burden of persuasion rule a 85_tc_535 a taxpayer pleading the bar of the statute_of_limitations may establish a prima facie case by showing that the statutory notice was mailed beyond the normal 3-year period the burden of going forward then shifts to the commissioner to show that the bar of the statute_of_limitations is not applicable adler v commissioner supra pincite the commissioner's burden may be satisfied by the production of a written consent to extend the period of limitations that is valid on its face 58_f2d_566 8th cir affg 19_bta_212 bridges v commissioner tcmemo_1983_763 upon such a showing the burden of going forward with the evidence then shifts back to the taxpayer to show that the written consent is invalid or otherwise not binding upon the taxpayer adler v commissioner supra pincite and cases cited therein as previously discussed petitioner properly raised the bar of the period of limitations for each of the years through in its petition respondent in turn relies upon the form sec_872 executed on behalf of hibiscus as evidence that the bar of the period of limitations is not applicable petitioner counters that the form sec_872 executed on behalf of hibiscus after date are not effective to extend the period of limitations with respect to petitioner's tax_liabilities on the ground that respondent's conduct during the examination and particularly the issuance of separate 30-day letters to hibiscus and petitioner terminated the agency relationship between hibiscus and petitioner pursuant to the final sentence of sec_1 a income_tax regs because there is no dispute as to the material facts respecting the question of the applicability of the period of limitations the issue is ripe for summary adjudication sec_1501 which grants the authority for affiliated corporations to file consolidated income_tax returns provides that upon filing a consolidated_return the members of the consolidated_group consent to all of the consolidated_return_regulations prescribed under sec_1502 sec_1502 provides that the secretary shall prescribe such regulations as may be deemed necessary so that the tax_liability of an affiliated_group may be returned determined computed assessed collected and adjusted in such a manner as clearly to reflect the income_tax_liability pursuant to the authority granted in sec_1502 the secretary promulgated sec_1_1502-77 income_tax regs which provides in pertinent part common parent agent for subsidiaries -- a scope of agency of common parent_corporation the common parent for all purposes other than exceptions not applicable here shall be the sole agent for each subsidiary in the group duly authorized to act in its own name in all matters relating to the tax_liability for the consolidated_return_year except as provided in the preceding sentence no subsidiary shall have authority to act for or to represent itself in any such matter the common parent in its name will give waivers give bonds and execute closing agreements offers in compromise and all other documents and any waiver or bond so given or agreement offer_in_compromise or any other document so executed shall be considered as having also been given or executed by each such subsidiary notwithstanding the provisions of this paragraph the district_director may upon notifying the common parent deal directly with any member of the group in respect of its liability in which event such member shall have full authority to act for itself emphasis added sec_1_1502-77 income_tax regs provides c effect of waiver given by common parent unless the district_director agrees to the contrary an agreement entered into by the common parent extending the time within which an assessment may be made or levy or proceeding in court begun in respect of the tax for a consolidated_return_year shall be applicable-- to each corporation which was a member of the group during any part of such taxable_year and to each corporation the income of which was included in the consolidated_return for such taxable_year notwithstanding that the tax_liability of any such corporation is subsequently computed on the basis of a separate_return under the provisions of sec_1_1502-75 in sum the common parent of an affiliated_group_of_corporations filing a consolidated_return generally is treated as the sole agent for its subsidiaries and may execute a consent to extend the period of limitations on behalf of the consolidated_group however a subsidiary shall have full authority to act for itself where the commissioner notifies the common parent that the commissioner will deal directly with the subsidiary in respect of its tax_liability see 84_tc_466 the parties disagree whether the issuance of separate 30-day letters and rar's to hibiscus and petitioner during the examination stage of the case constitutes direct dealing between respondent and petitioner and notice of the same to hibiscus within the meaning of the final sentence of sec_1_1502-77 income_tax regs respondent contends in the alternative that regardless of the applicability of sec_1_1502-77 income_tax regs the court should conclude that the period of limitations did not expire in this case on the grounds that the disputed form sec_872 should be enforced to the extent they reflect the parties' mutual assent to extend the period of limitations and petitioner subsequently ratified the form sec_872 executed on behalf of hibiscus relying on cases such as 92_tc_804 halper v commissioner tcmemo_1997_58 and malone hyde inc v commissioner tcmemo_1992_661 petitioner counters that respondent's reliance on the parties' mutual assent and or the doctrine_of ratification is misplaced petitioner in its written_statement filed subsequent to the hearing herein states respondent's arguments as to mutual assent and ratification are based upon the intent of the parties that is respondent asserts that the consents were intended to extend the period of limitations for the separate tax_liabilities of both members of the hibiscus consolidated_group that hibiscus' authority was not disavowed by petitioner and that the actions of hibiscus and petitioner taken upon the assumption that the necessary authority existed amount to ratification of the consents however the issue presented by the instant motions is not one of intent but instead is whether hibiscus at the time of its execution of the consents was vested with the authority to do so petitioner submits that as a result of respondent's decision to deal separately with petitioner and his notification to hibiscus of same hibiscus lacked the requisite authority to execute the consents and that respondent is charged with knowledge of that lack of authority accordingly while the elements relied upon by respondent may well be of significance in another context 'neither intent nor failure to disavow nor ratification can create a power that by law does not and cannot exist ' malone hyde inc v commissioner tcmemo_1992_661 64_tcm_1309 pincite in sum petitioner contends that respondent's purported direct dealing with petitioner within the meaning of the last sentence of sec_1_1502-77 income_tax regs precluded hibiscus from continuing to act as agent for petitioner in any respect we disagree the flaw in petitioner's position and the factor that serves to distinguish the present case from the cases relied upon by petitioner is petitioner's erroneous assumption that hibiscus and its agents lacked the legal capacity to act as petitioner's agent we return to the final sentence of sec_1_1502-77 income_tax regs which provides notwithstanding the provisions of this paragraph the district_director may upon notifying the common parent deal directly with any member of the group in respect of its liability in which event such member shall have full authority to act for itself emphasis added even assuming for the sake of argument that hibiscus' authority to act as petitioner's agent was terminated in date pursuant to this provision we see no basis for interpreting the regulation and particularly the language quoted above as a legal bar to the reinstatement of an agency relationship between hibiscus and petitioner in other words while the final sentence of sec_1_1502-77 income_tax regs provides that a subsidiary member of a consolidated_group shall have full authority to act for itself the provision does not preclude a subsidiary from allowing its parent to continue to act as its agent consistent with the foregoing it follows that the cases that petitioner relies upon cases in which the ostensible agent lacked the legal capacity to continue to act as an agent are inapposite see barbados ltd v commissioner supra tmp agent's authority terminated upon bankruptcy halper v commissioner supra agent's authority terminated as consequence of principal's mental incapacity malone hyde inc v commissioner supra agent's authority terminated upon merger of corporation principal with another corporation we are satisfied that the undisputed facts demonstrate that the consents in dispute are valid and binding on petitioner based upon the theories of mutual assent or ratification consistent with gary powers' testimony on the point petitioner does not dispute that the consents were executed with the intent of extending the period of limitations for the hibiscus consolidated_group moreover gary powers' dual role as treasurer for hibiscus and vice president finance and treasurer for petitioner and the prominent role that he played in executing both consents and appointing attorneys in fact to act for the hibiscus consolidated_group during the period in question provide ample support for the conclusion that petitioner ratified the consents executed by hibiscus see 100_tc_353 validity of a petition_for_readjustment filed by a partner other than the tax_matters_partner sustained based upon principle of implied ratification 70_tc_623 taxpayers ratified accountant's act of filing petition on their behalf as a corporate officer gary powers had apparent authority to act as agent for both hibiscus and petitioner see eg 101_tc_474 significantly during date the same time that respondent had issued separate 30-day letters to hibiscus and petitioner and later in july and date gary powers executed a series of forms appointing messrs veeder and cassil as attorneys in fact for hibiscus co and subsidiary for the taxable years and and separate powers of attorney appointing messrs veeder and cassil as attorneys in fact for hibiscus and petitioner for the taxable_year gary powers was aware that david veeder executed further consents to extend the period of limitations on behalf of hibiscus co and subsidiary considering all of the facts and circumstances gary powers' silence respecting his authority as well as that of david veeder to act as agent for petitioner and to execute consents on behalf of petitioner serves as petitioner's ratification of gary powers' execution of the powers of attorney as well as the consents executed on its behalf in sum we hold that the form sec_872 that hibiscus executed were effective to extend the period of limitations on behalf of petitioner consequently we will grant respondent's motion for partial summary_judgment and deny petitioner's cross-motion for summary_judgment filed in docket no petitioner's motion to dismiss for lack of jurisdiction filed in docket no the remaining question to be decided is whether the date notice_of_deficiency that is the basis for the petition assigned docket no is an invalid second notice_of_deficiency under sec_6212 resolution of this issue turns largely upon the question of the validity of the date notice_of_deficiency that is the subject of the petition assigned docket no as previously mentioned respondent issued the notice_of_deficiency dated date out of concern that the court might find the date notice_of_deficiency to be invalid based upon statements contained in ini inc v commissioner tcmemo_1995_112 affd without published opinion 107_f3d_27 11th cir to which we now turn in ini inc v commissioner supra the commissioner adopted inconsistent alternative positions by issuing one notice_of_deficiency to the common parent of a consolidated_group of corporations and a second notice_of_deficiency to a subsidiary_corporation based on separate filing_status separate petitions for redetermination were filed with the court with respect to each notice however ini inc ini the subsidiary_corporation subsequently challenged the validity of the notice_of_deficiency that respondent had issued to ini on the ground that the separate notice was issued in violation of sec_1_1502-77 income_tax regs contrary to ini's position the court sustained the validity of the notice_of_deficiency in particular although recognizing that a common parent of a consolidated_group of corporations normally serves as agent for its subsidiaries the court observed that a copy of the notice_of_deficiency issued to ini was contemporaneously furnished to the common parent_corporation under the circumstances the court concluded that the notice_of_deficiency was validly issued pursuant to the consolidated_return_regulations on the ground that it served as notice to the common parent_corporation that respondent intended to deal directly with ini pursuant to the final sentence of sec_1_1502-77 income_tax regs applying similar reasoning in the present case we conclude that the date notice_of_deficiency issued to petitioner is valid of course the facts in the present case can be distinguished from those of ini inc v commissioner supra insofar as respondent did not directly furnish hibiscus with a copy of the date notice_of_deficiency however considering that hibiscus and petitioner shared corporate officers and the same address we are satisfied that delivery of the date notice_of_deficiency to petitioner also served to provide hibiscus with timely notice of respondent's determination to deal directly with petitioner in respect of its tax_liabilities for the years in issue within the meaning of sec_1_1502-77 income_tax regs consequently we conclude that the date notice_of_deficiency is valid ini inc v commissioner supra sec_6212 provides that with exceptions not applicable here if the secretary has mailed to the taxpayer a notice_of_deficiency and the taxpayer files a timely petition with the tax_court the secretary shall have no right to issue a further notice_of_deficiency to the taxpayer for the same taxable_year see 1_tc_986 consistent with our holding that the date notice_of_deficiency is valid and considering petitioner's timely petition for redetermination assigned docket no it follows that the date notice_of_deficiency is an invalid second notice_of_deficiency within the meaning of sec_6212 mccue v commissioner supra accordingly we will grant petitioner's motion to dismiss for lack of jurisdiction filed in the parties agree that hibiscus had actual or constructive notice of the date notice_of_deficiency by date docket no and we will dismiss that docket for lack of jurisdiction on the ground that the underlying notice_of_deficiency is invalid to reflect the foregoing an order denying petitioner's cross- motion for summary_judgment and granting respondent's motion for partial summary_judgment will be issued in docket no and an order granting petitioner's motion to dismiss for lack of jurisdiction will be entered in docket no
